Judgment unanimously affirmed. Memorandum: Supreme Court erred in denying *949defendant’s motion to suppress evidence seized pursuant to a warrantless search of the apartment leased to defendant’s girlfriend (People v Moss, 168 AD2d 960). The evidence of defendant’s guilt, however, is overwhelming and we conclude that there is no reasonable possibility that the error might have contributed to defendant’s conviction; thus, the error is harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230, 237, 241; cf., People v Moss, supra, at 960-961). (Appeal from Judgment of Supreme Court, Erie County, Kasler, J.—Robbery, 1st Degree.) Present—Green, J. P., Law-ton, Callahan, Doerr and Boehm, JJ.